AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   United States District Court, Eastern District of New York
DOCKET NO.                          DATE FILED                            100 Federal Plaza
    18cv6814(SJF)(SIL)                        11/29/2018                  Central Islip, NY 11722
PLAINTIFF                                                                             DEFENDANT
Strike 3 Holdings, LLC                                                                John Doe subscriber assigned IP address 108.6.224.26




       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached                       See Attached Complaint and Exhibit                                             See Attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
        COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G
            ✔ Order            G Judgment                                     G Yes        G
                                                                                           ✔ No                                          10/15/2019

CLERK                                                            (BY) DEPUTY CLERK                                              DATE

DOUGLAS C. PALMER                                                Chelsea Tirado                                                          10/15/2019
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                               Reset
